Citation Nr: 1537664	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  08-20 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active service from November 30, 1972 to January 31, 1973; i.e., 62 days. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran died in 2002.  The Appellant is his widow.


FINDINGS OF FACT

1. The Veteran had fewer than 90 days of service during a period of war.  

2. The Veteran was not discharged for a service-connected disability.  

3. The Veteran was not receiving nor was he entitled to receive service connection compensation at the time of his death. 


CONCLUSION OF LAW

The criteria for nonservice-connected death pension benefits have not been met. 
38 U.S.C.A. §§ 101, 107, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.  However, the VCAA does not apply when, as here, an appeal is decided based on the operation of law.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001).

Analysis

The Appellant is claiming a nonservice-connected death pension benefit based on the Veteran's service. 

Section 1541(a) of title 38 of the U.S. Code states, in relevant part that nonservice-connected death pension benefits are payable to a surviving spouse of a veteran of a period of war who meets the service requirements prescribed in 38 U.S.C. § 1521(j), or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability, pension at the rate prescribed by law as increased from time to time under 38 U.S.C. § 5312.  Thus, a claimant may comply with the statute in two ways.

As for the first way, section 1521(j) of title 38 of the U.S. Code states:

A veteran meets the service requirements of this section if such veteran served in the active military, naval, or air service--
(1) for ninety days or more during a period of war;
(2) during a period of war and was discharged or released from such service for a service-connected disability;
(3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or
(4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.

The Veteran served during a "period of war" - as defined by 38 C.F.R. § 3.2 - so the appeal turns, for purposes of this section, on the duration of his service.  The Veteran served 62 days.  As he served fewer than 90 days, subsections (1), (3), and (4) of §1521(j) are inapplicable.  As for subsection (2), a January 1973 Aptitude Board Report notes the Marine Corps discharged him because he was a "recruiting error."  Specifically, a physician "recommended that [the Veteran] not be enlisted for psychological reasons" (emphasis in original).  Moreover, the Veteran stated that a "recruiter helped him" with his qualifying test.  Therefore, and the Marine Corps discharged him because of his "mental status and low intelligence," which it noted "existed prior to entry in naval service and has not been aggravated by service."  As the Veteran was not discharged for a service-connected disability, subsection (2) is inapplicable.

As for the second way, service connection was not in effect for any disease or disability at the time of the Veteran's death.  Moreover, VA denied the Appellant's claim of service connection for the cause of the Veteran's death in July 2008.  She  did not appeal the denial, nor did she submit new and material evidence within one year of VA's decision, so the decision became final.  

Based on the foregoing, the Veteran's service does not confer eligibility for nonservice-connected death pension benefits, and the Appellant's claim must be denied as a matter of law. 


ORDER

Nonservice-connected death pension benefits are denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


